DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are not persuasive. It is important to note that ADC output is not a single sample but rather multiple samples(bins) of the distribution. For example simple search in Wikipedia for Analog-to-digital converter show  image below. One can see that smooth analog spectrum of the signal(fig. 1) is transformant to N samples of digital bins (on fig. 2)

    PNG
    media_image1.png
    625
    410
    media_image1.png
    Greyscale

According Prior art by Konstantinos the initial ADC samples (112) in fig. 11 corrected the whole procedure of the corrections and corrected ADC samples(113) are obtained.  Fig. 11 explicitly shows generation of the NEW corrected samples 113 contrary to Applicants argument.
Yao is not relied upon with respect to the argued limitation part as explained above. Therefore, argument regarding Yao is not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS	WO 2010010541 A1 in view of Yao US 20120200328 A1.
Regarding claims 1, 11 Konstantinos teaches
1. (Currently Amended) A radar apparatus comprising:
a receive unit (page 2 line 10 “radar” with 52, 51)having a receive antenna unit(inherent for radar), the receive unit configured to receive a second signal(x(t)) and configured to generate N samples to from the second signal(inherent for ADC units page 1 9-17), wherein N is an integer; and
a conditioning circuit (53, 54 and PLL in fig. 9 ) having a filter (page 13 lines 19-32) coupled to the receive unit and configured to receive the N samples (fig. 5 53, 54, coupled to ADC),  configured to generate N new samples(p(i)) using an error from PLL(page 6 lines 13-22)
but does not explicitly teach that using an error from PLL is
error is between a feedback clock and a reference clock, the feedback clock is generated from the reference clock.
Yao teaches 
That PLL(Abstract) output error is between a feedback clock and a reference clock[0004], the feedback clock is generated from the reference clock.[0004]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by KONSTANTINOS with invention by Yao in order to remove phase noise due to the clock jitter[0024] as required by KONSTANTINOS(KONSTANTINOS  page 1 Background of invention). 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS	WO 2010010541 A1 in view of Yao US 20120200328 A1 further in view of Hammes (US 20050041755).
Regarding claim 20 Konstantinos/Yao does not explicitly teach but Hammes teaches
20. (Original) The method of claim 11, wherein the reference clock is a constant frequency signal.[0013]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Konstantinos with invention by Hammes so that the time base for the protocol processing does not change at various reference frequencies (Hammes: [0013]). 




Allowable Subject Matter
Claims 2-10, 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner also investigated the prior art provided by international search report which indicates claim 2 as lacking inventive step. Examiner disagrees with that conclusion. Although separately art teach all the elements of the claims it is unclear why it is obvious. One of the prior art teaches transmission circuit which uses a reference clock and feedback circuit to correct the transmission, the second art teaches reception circuit which uses a reference clock and feedback circuit, but it is unclear why combination would be advantageous especially using the same clock and the same feedback. The art by SALLE CN 102282767 A which was used for claim 2 uses completely different PLL which does not use receive PLL. It does not use feedback clock from receive circuit and the reference clock can be different as well. 




Conclusion
           THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648